This is an appeal from an order vacating and setting aside a default judgment.
The defendant objects to the hearing of the appeal on the ground that no properly authenticated record has been filed in this court.
The clerk of the trial court prepared what purports to be a transcript for the use of this court upon the appeal, certifying that it contained a full, true and correct copy of the judgment-roll, notice of motion to set aside the default, and affidavits used on the hearing. It has been held, however, in *Page 468 
several cases that this authentication is insufficient. Here the appeal is from an order heard and determined upon affidavits. To perfect such an appeal it was necessary for the appellant to adopt either the method prescribed by sections 953a, 953b and 953c of the Code of Civil Procedure or that prescribed by rule XXIX of the supreme court. (144 Cal. lii, [78 Pac. xii].) If either of such methods had been pursued, the record would have been examined and authenticated by the trial judge — the person who knew what papers were used upon the hearing of the motion. As was said in Walsh v. Hutchings, 60 Cal. 228, "It is not for the clerk to determine what papers or evidence the court acted upon."
The plaintiff having availed itself of neither method to perfect its appeal, it results that the appeal cannot be considered and that we must affirm the order. (Knox v. Schrag,ante, p. 220, [122 P. 969]; Harrison v. Cousins, 16 Cal.App. 515, [117 P. 564]; Hibernia Sav.  Loan Society v.Doran, 161 Cal. 118, [118 P. 526]; Hershey v. Bristol,162 Cal. 110, [121 P. 371].)
The order is affirmed.
Hall, J., and Lennon, P. J., concurred.